Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL STACK

Examiner: Adam Arciero	SN: 16/819,230	Art Unit: 1727	November 29, 2021

DETAILED ACTION
Applicant’s response filed on August 25, 2021 has been received. Claims 1-3 and 5-9 are currently pending. Claims 1-3 and 5-6 have been amended. Claim 4 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 1-6 are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yoshinaga and Nakagawa on claims 1-2 and 4-5 are withdrawn because Applicant has amended the independent claim.
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Yoshinaga and Nakagawa, do not specifically disclose, teach, or fairly suggest the claimed fuel cell stack mounted in a vehicle, comprising: first and second gas openings provided in an upper part of a stack case; a third exhaust gas opening provided in an upper part of the claimed auxiliary device case, and one or more exhaust gas ports; an exhaust duct connected to the first, second, third, and the one or more exhaust gas ports; no exhaust gas opening other than the first, second, third exhaust gas openings and the one or more exhaust gas ports is connected to the exhaust duct, at the second end of the case, the first exhaust gas opening is opened in a rear portion of the stack case in a front and rear direction of the vehicle, at the second end of the stack case, the second exhaust gas opening is opened in a front portion of the stack case in the front and rear direction of the vehicle, and in the front and rear direction of the vehicle, the third exhaust gas opening is opened at a position between the first and second exhaust gas openings (claim 1); or the claimed fuel cell stack mounted in a vehicle comprising: first and second exhaust as openings provided in an upper part of the claimed stack case; a third exhaust gas opening provided in an upper part of the claimed auxiliary device case, wherein an upper part of the auxiliary device case includes a plurality of inclined portions forming an upward ridge shape; and the third exhaust gas opening is provided at a peak where the plurality of inclined portions are concentrated (claim 3); or the claimed fuel cell stack wherein an upper part of the claimed auxiliary device case includes a plurality of inclined portions forming an upward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADAM A ARCIERO/Examiner, Art Unit 1727